The opinion of the Court was afterwards drawn up by
Whitman C. J.
— The bill of exceptions, in this case, states, that one Gile was introduced as a witness, by the de*384fendants, who, being put upon the voir dire, disclosed certain facts, which, as the Court considered, show him to be interested in the event of the suit; whereupon the defendants proposed to prove, by a further examination of the witness, that he had divested himself of his apparent interest in the cause, by conveyances, by deeds duly recorded. The Judge sitting in the trial ruled that such proof should be made, by an exhibition of the deeds or copies of them from the registry; to which the defendants took exception, which was allowed.
The authorities seem to show, very clearly, that, a witness examined on the voir dire, and exhibiting an apparent interest in the cause, may be permitted to show, by testifying further, that such apparent interest has been removed by writings or records, although not produced or present at the time. Greenh Ev. 470; Miller v. The Mariner’s Church, 7 Greenl 51. The exceptions therefore must be sustained and a new trial be granted.